﻿I wish
to add Romania's voice to the heartfelt congratulations
of others to His Excellency Mr. Julian Robert Hunte on
his election to the important position of President of
the General Assembly, wish him every success and
assure him of our delegation's full support.
The political debate of this session of the
Assembly is being held in an international setting that
requires us to take a long, hard look at the way the
United Nations can respond to the challenges facing us.
The recent terrorist attacks in Baghdad, which
took the lives of Ambassador Sergio Vieira de Mello
and other brave members of the United Nations
community, as well as of Iraqis who had committed
themselves to restoring stability in their country,
proved once more that the only language that fanatics
use is that of crime and terror. The best way to pay
38

tribute to the memory of those victims of terror is to
carry out, with redoubled determination, the mission to
which they had dedicated their life.
Today, the United Nations is called upon to
continue to play a greater role in the service of good.
Over the course of the past decade, the
Organization has accomplished a great deal, despite the
seemingly insurmountable difficulties and certain
evident limitations. Those obstacles sometimes grew
out of a lack of shared perspectives regarding the
problems confronting us today. Yet, we have managed
to keep world security under control.
(spoke in English)
As always at the United Nations, we are faced
with a challenge brought about by differing views
towards common problems. There is nothing new here,
except for the magnitude of the consequences. We
cannot afford to do nothing simply because we do not
agree on everything. The United Nations is not about
agreeing on everything. It is about building consensus.
We can do just that if we concentrate on negotiation  
not language, but substance.
Irrespective of how important the debate might
be, we should not be distracted today by talk of a
unipolar, multipolar or even bipolar world. Rather, we
should concentrate on how we can govern our world in
a way that benefits the individual, brings about
opportunity and pre-empts, deters and fights terrorism
and aggression. If we are true to the principle of an
international community dedicated to preserving peace
and increasing prosperity, we should discuss how to
achieve higher levels of international understanding,
rather than the relevance of the United Nations system
today, for we have to remember that true security is
shared security, and true prosperity is shared
prosperity.
To achieve this, we should also keep in mind that
legitimacy brings credibility that leads to predictability
and predictability, brings long-term commonality of
views that is the cornerstone of lasting coalitions.
This is why we share the assessment of the
Secretary-General, that The United Nations is not an
end in itself. Rather it is an instrument for achieving
common ends.' (A/58/1, para. 10)
Our belief that we, the Member States, must keep
the United Nations working with efficiency, with
purpose and with result prompted Romania to put
forward our candidature for membership in the
Security Council starting next January. We thank the
Eastern European Group and others for their support
for us. This is a responsibility that we do not
underestimate. Our mission will be to uphold the
validity of the United Nations as an essential
international actor in preventing and resolving
conflicts, eliminating poverty and promoting human
rights.
As befits a State that will soon be a member of
both the European Union and NATO, we believe in the
multilateral approach to tackling terrorism, the
proliferation of weapons of mass destruction, organized
crime and violations of human rights.
As a country that has struggled to rebuild a
democratic society based on the rule of law, a market
economy and respect for human rights, we understand
the complex challenges of transition that other
countries are also facing. It is not an easy process, but
in our view it is the only way to guarantee durable
economic prosperity and social cohesion for the
citizen. We want to see a strengthening of the central
role of the United Nations in coordinating worldwide
efforts to this end.
Romania's international profile is defined by our
location and our history and capability in Europe and
by our transition experience. We are determined to play
a responsible role in connecting the West and East of
our continent, and in reaching out to countries on the
Eastern shore of the Black Sea, the Caucasus and the
greater Middle East. We pledge to contribute to
spreading Euro-Atlantic values beyond NATO and the
European Union areas by consistently promoting the
culture of dialogue and regional cooperation.
Terrorism, the proliferation of weapons of mass
destruction, the rising number of failing States and
global disparities are some of the most worrying
hallmarks of our times. The speed and unevenness of
global processes intensify the complexity and
pervasive nature of these threats to our common
security and prosperity.
We already possess an important range of tools to
tackle threats like terrorism and weapons of mass
destruction. They should now be used in a more
responsible and effective manner. For example, the
Counter-Terrorism Committee should be given more
professional resources so it can act more effectively to
39

streamline national legislation on uprooting the
financial resources of terrorism and monitor its
implementation. International non-proliferation legal
regimes should be strengthened in order to prevent
determined proliferators from breaching their
international obligations. Countries of concern with
regard to proliferation could be subjected to diplomatic
and economic pressure, which is most effective when
applied multilaterally.
Challenges to the security and stability of our
world also emerge as globalization processes expand.
Sustainable development is increasingly related to
sustainable peace and security. Globalization is
inevitable. Provided that it is combined with good
governance, proper development assistance and
awareness of environmental issues, as well as with fair
trade through open markets, globalization is a force for
progress. But global disparities are not disappearing.
The ratio of per capita incomes of the richest and
poorest countries now stands at more than seventy to
one. So it is especially disappointing that the World
Trade Organization talks in Cancun ended in deadlock.
We call on all parties to redouble their efforts in
December to resume dialogue and close the gap. The
success we need is not just that of freer and more open
markets, but also that of equitable trade, creating added
value to regions, nations and communities.
Sustainable development demands first that we
manage globalization responsibly so that it benefits all.
It is time to focus on implementing the concrete goals
of eradicating poverty and accelerating development.
The challenge will be to prioritize our work. Our focus
at the High-level Dialogue on Financing for
Development at the end of next month should remain
squarely on achieving results.
We also must redouble our efforts to put an end to
conflicts, and we must find a way to rebuild those
countries that have survived conflict but are struggling
to survive peace. Africa is a particularly worrying
example of how dangerous it can be to ignore the
consequences of conflicts. The grave humanitarian
crises on that continent are foreboding a bleak future
for many countries and fomenting despair and far-
reaching frustrations.
The international community has to be more
engaged in addressing poverty, intolerance and ethnic
hatred. We would like to see the United Nations
enhance its peace operation capabilities and emphasize
in particular the reconstruction and rehabilitation
processes. We have done this in Afghanistan, yet it
remains a test of our ability and willingness to secure a
successful democracy offensive in the fight against
terrorism. I think we have enough at stake to stand by
that commitment.
In the Middle East, the new wave of violence is
preventing the full implementation of the agreed road
map. Romania strongly condemns suicide bombings
that are carried out by the enemies of peace and
security in the area. We urge the new Palestinian
Government to act effectively against further terrorist
attacks targeting Israel and its citizens, but it is equally
important that the Israeli Government stand by its
commitments in the framework of pursuing a political
solution to this bitter conflict. We fully support the
actions of the Quartet that are meant to contribute to
overcoming this dangerous situation. We shall follow
with utmost interest the ministerial meeting that is
scheduled for this week.
In Iraq, we believe it is time for the international
community to work together to stabilize and
reconstruct that tragic country, whose people have
suffered so much under tyranny for so long. The
successful conclusion of negotiations on the new
resolution concerning Iraq is not a mere option   it is
a must.
We need now to concentrate on what matters
most: the steps that must be taken next by the
international community to empower the Iraqi people
and to ensure the democratic functioning of institutions
in that country and stability, not only in Iraq, but also
in the greater Middle East as a whole. As a
participating country in the Coalition Provisional
Authority, Romania is already engaged and ready to
continue to contribute to achieving these goals. We are
looking forward to participating in the coming
ministerial conference on assistance for the Iraqi
people in Madrid this October.
Many conflicts in the world stem from the
breakdown of nation-States. Porous borders, weak
national institutions and the development of alternative
allegiances based on religious, economic and other
factors often lead to the collapse of State structures.
The principal feature of such States is the absence of
political legitimacy, coupled with an uncontrolled or
unaccountable security sector and contempt for the rule
of law. That leads to violent conflict over control of
40

resources or between different ethnic groups and to
violation of human rights and humanitarian law. Illegal
arms become readily accessible, organized crime and
violence flourish and economic prospects die.
A good example of where the international
community has been successful in preventing the
relapse of a post-conflict situation is South-East
Europe. The past year has seen real progress in this
region, due principally to the increased efforts of the
countries themselves, in partnership with the regional
community and with support from international
organizations and partners. But certain problems
persist. It is vital to press ahead with full commitment
to meeting the responsibilities and timelines that have
already been accepted and to creating truly democratic
and multi-ethnic societies. Combating organized crime
and illegal trafficking, including the most degrading
kind that turns human beings into commodities, is a
priority in our regional approach.
We need to look at all these challenges with a
new determination to tackle them, making full and
effective use of the tools available to us within the
United Nations system. There has been much
discussion of the ability of the United Nations to
respond to crises. The disadvantages of the present
working methods of its structures and mechanisms,
which were conceived more than half a century ago,
call for radical reform. The real debate is about
effectiveness, adaptation and evolution. It is about our
common will, as responsible members of the
international community, to act together. Everything
else   especially the badly needed strategies   will
simply follow, and this will make it possible to
approach the new and old threats alike.
The United Nations must increasingly serve as a
catalyst for collective action. This requires close
cooperation among its Member States, dialogue and
partnership with the vibrant constellation of new non-
State actors: civil society, non-governmental
organizations, the business community and academia.
Finally, the Organization must become more effective,
efficient and accessible to the world's people.
We must weigh up our differences, gauge our
ability for joint intervention and act in coordination.
Just as the nature of current problems affects people in
everything they do, so too must we put people at the
centre of everything we do.









